Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 7-9, 12, 14, 18, 24, 27, 30, 33-34, 36, 41, 43, 65-66, and 68-73 have been considered but are based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 12, 14, 18, 24, 27, 30, 33-34, 36, 41, 43, 65-66, 68-69, 71, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitaq et al (hereinafter Ishitaq) US 20150082349 in view of Packard et al (hereinafter Packard) US 20160105733, and further in view of Stieglitz US 20150310894.

Referring to claim 1, Ishitaq discloses a method of recording an event in a video content, the method comprising: 
receiving an input video content (see Paragraphs 0041, 0056);
receiving data related to but not included in the input video content, wherein the received data includes audio content (see Paragraph 0065 for disclosing the receiving of audio content not originally included in the input video content, such as secondary audio tracks that include commentary relevant to the segments);
generating a plurality of metadata objects including a start and end time of a segment (see Paragraphs 0041-0043 for disclosing metadata objects in the form of segment definitions are generated for each segment based on analysis of the input video content, the segment definitions including a start frame identifier and end/stop frame identifier including the corresponding time stamps that indicate the time within a particular video asset at which they occur);
associating at least some of the metadata objects with respective at least some segments of the input video content (see Paragraph 0041-0043 for disclosing the segment definitions are associated with segments of the input video content);
selecting segments to include in an output video content based on at least some of the metadata objects (see Paragraphs 0060-0062 for disclosing based on the segment definitions, segments of the input video content are selected to be output to a user display).
Ishitaq is unclear as to the received data includes a social media text post, analyzing the input video content to produce an analysis result wherein producing the analysis result is based on analysis of received data, identifying at least one event in the input video content based on semantic analysis of the social media text post, generating based on the received data and based on the analysis result, a plurality of metadata objects including a rank set by a server according to at least one of analysis of the received data, the analysis result, and input from a plurality of users, storing at least some of the metadata objects in a database, a plurality of metadata objects receiving statistical content not included in the input video content.
Packard discloses receiving a social media text post and statistical content not included in the input video content (see Paragraph 0091 for disclosing statistical content from real-time sports data providers Stats, OPTA, and Sports Direct and see Paragraphs 0176-0177 and 0183 for disclosing in determining the excitement level for a possession or occurrence, detecting measures of activity in social networks (e.g., spikes in Twitter activity, wherein Twitter is well known to include textual posts) concerning a particular game), analyzing the input video content to produce an analysis result wherein producing the analysis result is based on analysis of received data not included in the input video content (see Paragraph 0112 for disclosing highlight sequence generation logic analyzes the input video content to produce an analysis result (identified highlights), wherein producing the analysis result is based on analysis of received/descriptive data about the event/input video, further noting the descriptive data can be received from any source, such as data provider 222 in Fig. 2A (seen to be different from content provider 224)), identifying at least one event in the input video content based on analysis of the social media text post (see Paragraphs 0176-0177 and 0183 for disclosing the analysis of the Twitter posts leads to the identification of a possession or occurrence which is deemed to be of sufficient excitement levels, i.e., an event), generating, based on the received data and based on the analysis result, a plurality of metadata objects (see Paragraphs 0112-0113 for disclosing the generation of metadata objects, such as time codes based on the received descriptive data and identified highlights) including a rank set by a server according input from a plurality of users (see Paragraphs 0133-0134 for disclosing the excitement level for “possessions”, or occurrences during the event (further described in Paragraphs 0149-0160) are determined according to input from a user, further noting Paragraph 0056 discloses that instead of a single user, the preferences and interests of a group or plurality of users can be ascertained, wherein Paragraphs 0162, 0190, 0199, 0214, 0234, 0239, and 0245 discloses the ranking of possessions in order to determine their inclusion in the highlight sequence), start and end times of segments (see Paragraphs 0113-0114), storing at least some of the metadata objects in a database (see Paragraph 0116 for disclosing at least some of the metadata objects, such as the time codes are stored in a database).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the statistical analysis based highlight generation of Packard with the system of Ishitaq in order to prevent the inefficient use of sports fans’ time, potential loss of viewership, and a concomitant decrease in advertisement revenue through the mere broadcast of a game’s highlights without considering them myriad preferences of individual viewers that can make a sporting event more interesting or less interesting for them (see Packard, Paragraph 0006).
Ishitaq in view of Packard is unclear as to using semantic analysis of a social media text post.
Stieglitz discloses using semantic analysis of a social media text post (see Paragraph 0006 for disclosing the semantic analysis of the text of posts of a Twitter or Facebook data stream to identify temporal information about the players or actions (e.g., a server-generated time stamp on the post and/or descriptive text about the time in the game written by the author of the post)). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the analysis of Stieglitz with the system of Ishitaq in view of Packard in order to create time-based metadata regarding an event which can be used to quickly recall video clips to find specific elements the user in interesting in (see Stieglitz, Paragraphs 0005-0006).

Referring to claim 2, Ishitaq discloses analyzing the input video content includes identifying a widening and narrowing of a field of view of a camera (see Paragraph 0130).

Referring to claim 4, Ishitaq discloses the input video includes at least one additional content selected from: audio content and textual content, and wherein analyzing the input video content to produce an analysis result includes analyzing the at least one additional content (see Paragraph 0129).

Referring to claim 7, Ishitaq discloses the received data includes at least one of: structured data and free text (see Paragraph 0034).

Referring to claim 8, Ishitaq discloses the free text includes at least one of: closed captions and a transcript (see Paragraph 0034).

Referring to claim 9, Packard discloses identifying a plurality of events captured in the video content, associating, based on the analysis result and based on at least one criterion, the plurality of events with a respective plurality of ranks, and including, in the output video content, one or more segments of the input video content based on at least some of the plurality of ranks as seen in the rejection of claim 1.

Referring to claim 12, Ishitaq discloses identifying a plurality of events in the input video content and selecting to include, in the output video content, one or more of the plurality of events such that the output video content includes a narrative, wherein the narrative is related to at least one of: a player, a chronological aspect, a progress of a sports event and a score (see Paragraph 0108 and see Paragraphs 0061, 0065, and 0126 for disclosing determining the commentary, exciting parts of a sports game, or all of the highlights/replays from the content, and selecting to include this retelling/narrative in the event/segment that is output).

Referring to claim 14, Ishitaq discloses time synchronizing the received data with the input video content to produce synchronized external data and identifying events based on the synchronized external data (see Paragraph 0052).

Referring to claim 18, Ishitaq discloses identifying a plurality of events in the input video content and selecting to include, in the output video content, one event based on one of a target audience of the output video content (see Paragraph 0081).

Referring to claim 24, Ishitaq discloses identifying, in the input video content, at least one of a replay and a slow motion effect and associating the at least one of replay and a slow motion effect with an event, based on at least one of: 
the input video content, the data related to the input video content, the output video and destination, generating or selecting at least one of: 
an outro, a middle-graphics and an intro; and
including at least one of the replay and the slow motion effect, the outro, middle-graphics and an intro in the output video content (see Paragraphs 0126-0127).

Referring to claim 27, Ishitaq discloses synchronizing the input video content with a video content used by a remote system, sending information related to the start time and the end time of the event, to the remote system, using the information, by the remote system, to produce a remote video output content, sending content to the remote system, and including the content, by the remote system, in the remote video output content (see Paragraphs 0072-0076).

Referring to claim 30, Ishitaq discloses encoding a first segment of the input video content, the first segment including the start time and up to a key-frame, direct-copying a second segment of the input video content, the second segment including the key-frame and the end time, and generating the output video content by concatenating the first and second segments (see Paragraphs 0041, 0043, 0053, 0056, 0081, 0121, and 0126).

Claim 33 is rejected on the same grounds as claim 1, further noting Ishitaq discloses a memory and a controller (see Paragraph 0023).

Claim 34 is rejected on the same grounds as claim 2.

Claim 36 is rejected on the same grounds as claim 4.

Claim 41 is rejected on the same grounds as claim 9.

Claim 43 is rejected on the same grounds as claim 12.

Referring to claim 65, Ishitaq discloses selecting to include, in the output video content, an event based on a narrative (see Paragraph 0108 and see Paragraphs 0061, 0065, and 0126 for disclosing determining the commentary, exciting parts of a sports game, or all of the highlights/replays from the content, and selecting to include this retelling/narrative in the event/segment that is output).

Claim 66 is rejected on the same grounds as claim 65.

Referring to claim 68, Packard discloses the received data includes textual content provided by users in a network (see Paragraphs 121, 123, and 124 for disclosing identification by a user of team, player, and sport affinity on a social network and website communications inbound and outbound by the user (both deemed to be text based) are used to determine what teams, sports, leagues, players game, tv programs, online content streams, or other relevant digital assets a user may be interested in, so as to provide a customized highlight sequence according to such interests).

Referring to claim 69, Packard discloses modifying a metadata object according to input from a user (as seen in the rejection of claim 1, the ranking of a possession/occurrence to be included in a highlight sequence is determined based on the excitement level for the events, which is modified by input from a user, such as specifying the user is a fan of a particular team or player as seen in Paragraphs 0133-0134).

Referring to claim 71, Packard discloses modifying a rank based on a sequence of events (as seen in the rejection of claim 1, the ranking of a possession/occurrence to be included in a highlight sequence is determined based on the excitement level for the events, which is modified based on a sequence of events such as pace, parity, novelty, momentum, context, and social bearings of occurrences/sequences within the game).

Referring to claim 73, Packard discloses generating and publishing, in real-time, an output video content based on input from the user (see Paragraphs 0263-0268).

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Ishitaq et al (hereinafter Ishitaq) US 20150082349 in view of Packard et al (hereinafter Packard) US 20160105733, further in view of Stieglitz US 20150310894, and further in view of Andrade US 20060218492.

Referring to claim 70, Ishitaq in view of Packard, and further in view of Stieglitz discloses the limitations as seen in the rejection of claim 1. 
Ishitaq in view of Packard, and further in view of Stieglitz is unclear as to copying a metadata object, the metadata object associated with a first video content, to produce a copied metadata object and associated the copied metadata object with a second different video content.
Andrade discloses copying a metadata object, the metadata object associated with a first video content, to produce a copied metadata object and associated the copied metadata object with a second different video content (see Paragraphs 0058-0060).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the copying of metadata objects of Andrade with the system of Ishitaq in view of Packard, and further in view of Stieglitz in order to allow automatic copying of all metadata (e.g., not only the copied citation, but also including document type, document format, document size, document permissions, document viewing preferences, user comments associated with the document, etc.) associated with the source document (e.g., video) for pasting the copied collective metadata into a destination document/video (see Andrade, Paragraphs 0059-0060).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Ishitaq et al (hereinafter Ishitaq) US 20150082349 in view of Packard et al (hereinafter Packard) US 20160105733, further in view of Stieglitz US 20150310894, and further in view of Vasa et al (hereinafter Vasa) US 20090132924.

Referring to claim 72, Ishitaq in view of Packard, and further in view of Stieglitz discloses the limitations as seen in the rejection of claim 1. 
Ishitaq in view of Packard, and further in view of Stieglitz is unclear as to providing a set of metadata objects to a remote system and generating by the remote system an output video content based on the set of metadata objects and based on an input video received by the remote system.
Vasa discloses providing a set of metadata objects to a remote system and generating by the remote system an output video content based on the set of metadata objects and based on an input video received by the remote system (see Paragraph 0053 for disclosing providing a set of metadata objects/marked metadata to another (receiving) electronic device, wherein the receiving electronic device extracts, applies the marks, time synchronized, to a corresponding video file that is streamed thereto).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the sharing of metadata with remote systems of Vasa with the system of Ishitaq in view of Packard, and further in view of Stieglitz in order to allow groups to develop collective highlights to share with one another (see Vasa, Paragraph 0053).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
07/25/2022